DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims  [1 +5, 4,  12, 15, 6-11]  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+7, 2, 8-9 and 3-7]  of U.S. Patent No. 11,146,725. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1 +5, 4,  12, 15, 6-11 of the current application are an obvious variant and encompassed by claims [1+7, 2, 8-9 and 3-7]  of U.S. Patent No. 11,146,725.

                                 4.  Below is the table showing the conflicting claims
17/472041
US. PAT. No. 11,146,725
Claims 1, 12, 15  An information processing apparatus comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions to perform: accumulating, in a storage area, a score obtained through an authentication process using an image in which a person is captured and a camera setting at which a camera generates the image, the score indicating a certainty factor that the person in the image is an authenticated person in the authentication process; determining a recommended setting for the camera on the basis of a correspondence relationship between the score and the camera setting; and controlling the camera on the basis of the recommended setting.
 5. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to determine, as the recommended setting, a camera setting at which the score is highest.
Claim 1. An information processing apparatus comprising: a memory having stored therein program instructions; and a processor configured to execute the program instructions, that when executed comprise: an accumulation unit that accumulates a score obtained through an authentication process using an image in which a person is captured and a camera setting at which a camera generates the image in a storage area; a recommended setting determination unit that determines a recommended setting for the camera on the basis of a correspondence relationship between the score and the camera setting; and a camera control unit that controls the camera on the basis of the recommended setting, wherein the recommended setting determination unit determines the camera setting at which the score is highest as the recommended setting.
Claim 7, The information processing apparatus according to claim 1, wherein the score indicates a degree of certainty that the person in the captured image is a person authenticated in the authentication process.
4. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to control an attribute of the camera including at least one of a posture of the camera, an imaging magnification of the camera, a length of an exposure time of the camera, a luminance value, a saturation value, an imaging resolution, and a compression quality.
2. The information processing apparatus according to claim 1, wherein the camera control unit controls at least one of a posture of the camera, an imaging magnification of the camera, a length of an exposure time of the camera, luminance, saturation, an imaging resolution, and compression quality.
6. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to determine, as the recommended setting, a camera setting at which the scores for a plurality of persons are equal to or more than a predetermined reference value.
8. An information processing apparatus comprising: a memory having stored therein program instructions; and a processor configured to execute the program instructions, that when executed comprise: an accumulation unit that accumulates a score obtained through an authentication process using an image in which a person is captured and a camera setting at which a camera generates the image in a storage area; a recommended setting determination unit that determines a recommended setting for the camera on the basis of a correspondence relationship between the score and the camera setting; and a camera control unit that controls the camera on the basis of the recommended setting wherein the recommended setting determination unit determines the camera setting at which the scores for a plurality of persons are equal to or more than a predetermined reference value as the recommended setting.
7. The information processing apparatus according to claim 6, wherein, the processor is further configured to execute the instructions to determine, in a case where there are a plurality of camera settings at which the scores for the plurality of persons are equal to or more than the predetermined reference value, the recommended setting by using a statistically processed value of the scores calculated for each of the plurality of camera settings.
9. The information processing apparatus according to claim 8, wherein, in a case where there are a plurality of the camera settings at which the scores for the plurality of persons are equal to or more than the predetermined reference value, the recommended setting determination unit determines the recommended setting by using a statistically processed value of the scores calculated for each camera setting.
8. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to determine the recommended setting when a predetermined period elapses.
3. The information processing apparatus according to claim 1, wherein the recommended setting determination unit determines the recommended setting for each predetermined period.
9. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to determine the recommended setting based on a temporal condition according to an operational timing of the camera.
4. The information processing apparatus according to claim 1, wherein the recommended setting determination unit determines the recommended setting for each temporal condition based on an operation timing of the camera.
10. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to execute the authentication process.
5. The information processing apparatus according to claim 1, further comprising: an authentication unit that executes the authentication process.
11. The information processing apparatus according to claim 10, wherein the processor is further configured to execute the instructions to execute the authentication process on a person passing through a gate provided in a predetermined area.
6. The information processing apparatus according to claim 5, wherein the authentication unit executes the authentication process on a person passing through a gate provided in a predetermined area.



Allowable Subject Matter
5. Claims [2-3, 13-14 and 16-17] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698